The plaintiff in error, hereinafter called defendant, was convicted in the district court of Washington county of larceny of an automobile and was sentenced to serve a term of five years in the state penitentiary. *Page 286 
The record discloses that, at the time charged, defendant took an automobile belonging to one Ballard which was parked in front of the Elks Club in Bartlesville and started to drive it to Pawhuska. He drove it several miles in the country, ran it into a ditch, and abandoned it. He testified that he was drunk and thought that the car belonged to one Pratt and that he had Pratt's permission to drive it. Pratt was not a witness. The evidence is sufficient to sustain the verdict and judgment.
The case is affirmed.
DAVENPORT, P. J., and CHAPPELL, J., concur.